Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Torres Rivera et al ‘375 does not teach a compositions of foaming skin cleanser but one of shampoo and conditioners wherein each composition has separate embodiments comprising different components. The shampoo teaches anionic and nonionic emulsifiers, while the conditioner teaches benefit agents such as sucrose esters. Torres et al does not provide a prima facie case of obviousness as to why the skilled artisan would pick and choose different components for use in a shampoo or conditioner and mix to make a third skin cleanser. Furthermore, Torres et al does not teach that said compositions are structured and multiphase as defined in applicant’s specification page 3. Therefore, in light of the deficiencies associated with Torres et al, the claims are allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322.  The examiner can normally be reached on 8-4:30 EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMINA KAHN can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NECHOLUS OGDEN JR/Primary Examiner, Art Unit 1761